DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 05/04/2021 to office action is acknowledged and entered.  
Status of claims
Claims 22-41 are pending. 
Claim 22 has been amended.
	Claims 22 and 41 are under examination with respect to pathogen, P.falciparum
	Claims 23-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103 maintained 
4.	The rejection of claims 22 and 41 under 35 U.S.C. 103(a) as being unpatentable over Charneau et al WO 2011/138251 is maintained for the same reasons as set forth in the previous office action.
Charneau et al teach a method of functionally screening protective antigenic polypeptides of a determined pathogen, malaria (, Examples, pages 51- 60) comprising the steps of:  a. optionally pre-selecting candidate antigenic polypeptides for the screening by reference to a group of genes, transcripts or proteins identified for a determined pathogen wherein the antigenic polypeptides may constitute putative targets for a humoral and/or cellular immune response. b. providing a lentiviral vector, in particular a HIV-1 based vector, expressing one or more antigenic polypeptide(s) to be assayed for its (their) immunogenic properties (see para # 205)  , c. immunizing a non-human mammal in particular a non-human mammal model selected for its susceptibility to infection by the determined pathogen (see paras  # 200-201 and206) with the lentiviral vector of step b. in immunization dose conditions enabling elicitation of a potent cellular and/or humoral memory response against the antigenic polypeptide(s), d. challenging the immunized non-human mammal of step c. with the pathogen to the immunized non-human mammal of step c. and quantifying the development of the pathogen in the non-human -2-mammal thereby enabling functional identification of the protective response capacity of the antigenic polypeptide (see para # 206).  Thus, the prior art teaches testing of lentiviral vectors with regard to their ability to confer protective immunity. Several construct and various antigens including Plasmodium sporozoite and blood stage antigens have been tested. Thus, the screening of antigens  as claimed in claim 1 steps a-d has been taught by the prior art. Further animals were immunized followed by a challenge with a pathogen (# 206). Therefore,  it would have been obvious to one skilled  in the art, at the time of invention, to use the screening as well as evaluate the protective immune response  and quantify those antigens (para # 207) because  it would help to find suitable candidate vaccine antigens for protecting malaria, Plasmodium falciparum, Plasmodium vivax, Plasmodium malariae, Plasmodium ovale or Plasmodium knowlesi. Therefore, the prior art renders the instant claims prima- facie obvious absent evidence to the contrary.




Applicant states that  "--it would have been obvious to one skilled in the art, at the time of invention, to use the screening as well as evaluate the protective immune response and quantify those antigens (para# 207) because it would help to find suitable candidate vaccine antigens for protecting malaria." (Action at page 3.) This is a statement of the conclusion without the reasons. In order to establish prima facie obviousness the Office must demonstrate a rationale for modification of the art to arrive at the claimed invention and must demonstrate that a skilled artisan would have reasonably expected success. This statement does not provide these elements. Therefore, the Action does not satisfy the Office's burden and this rejection should be withdrawn
Applicant’s arguments are fully considered and found to be non-persuasive because applicant did not argue the rejection based on the claim limitations.  The examiner clearly evaluated the reference with respect to the claim limitations as stated above in the rejection. Briefly paragraphs # 200-201 and 206   taught testing of lentiviral vectors with regard to their ability to confer protective immunity. Several construct and various antigens including Plasmodium sporozoite and blood stage antigens have been tested. Thus, the screening of antigens as claimed in claim 1 steps a-d are taught by the prior art. Further animals were immunized followed by a challenge with a pathogen (# 206). Therefore, it would have been obvious to one skilled in the art, at the time of invention, to use the screening as well as quantify those antigens (para # 207) for protective immune response. The motivation and expectation of success come from the teachings of the prior art.  
Conclusion
5.	No claims are allowed.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)